Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding seeking to annul an administrative determination finding him guilty of violating the prison disciplinary rules that prohibit possessing a weapon and providing false statements or information. The Attorney General advises this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, this matter is dismissed as moot (see Matter of Rivera v Brown, 54 AD3d 1089 [2008]; Matter of Decker v Selsky, 53 AD3d 996 [2008]).
Mercure, J.P., Rose, Malone Jr., Kavanagh and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.